
	
		IIB
		112th CONGRESS
		2d Session
		H. R. 665
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 21, 2012
			Received; read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		AN ACT
		To establish a pilot program for the
		  expedited disposal of Federal real property.
	
	
		1.Short titleThis Act may be cited as the
			 Excess Federal Building and Property
			 Disposal Act of 2012.
		2.Federal real
			 property disposal pilot program
			(a)In
			 generalChapter 5 of subtitle I of title 40, United States Code,
			 is amended by adding at the end the following new subchapter:
				
					VIIExpedited
				disposal of real property
						621.Federal real
				property disposal pilot program
							(a)In
				generalThe Administrator of
				General Services (in this subchapter referred to as the
				Administrator), in consultation with the Director of the Office
				of Management and Budget (in this subchapter referred to as the
				Director), shall conduct a pilot program to be known as the
				Federal Real Property Disposal Pilot Program, under which the
				Administrator, in consultation with the Director, shall determine which 15
				Federal Government real properties that are excess or surplus and have the
				highest fair market value and the greatest potential to sell and shall dispose
				of such properties in accordance with this subchapter and through an expedited
				disposal of real property.
							(b)DisposalDuring
				the five-year period beginning on the date of the enactment of the
				Excess Federal Building and Property Disposal
				Act of 2012, the Administrator, in consultation with the
				Director, shall dispose of real property under the Federal Real Property
				Disposal Pilot Program through a public auction.
							(c)Adding
				properties to the pilot programNot later than 15 days after a
				property is disposed of under subsection (b), the Administrator, in
				consultation with the Director, shall designate an additional property, in
				accordance with subsection (a), to be disposed of under the Federal Real
				Property Disposal Pilot Program.
							(d)ExceptionsThe
				Administrator shall not include for purposes of the Federal Real Property Pilot
				Program any of the following types of property:
								(1)A parcel of real
				property, building, or other structure located on such real property that is to
				be closed or realigned under the Defense Base Closure and Realignment Act of
				1990 (10 U.S.C.
				2687 note).
								(2)Properties that
				are excluded for reasons of national security by the Director of the Office of
				Management and Budget.
								(3)Indian and Native Eskimo properties
				including—
									(A)any property
				within the limits of any Indian reservation to which the United States owns
				title; and
									(B)any property title
				which is held in trust by the United States for the benefit of any Indian tribe
				or individual or held by an Indian tribe or individual subject to restriction
				by the United States against alienation.
									(4)Properties
				operated and maintained by the Tennessee Valley Authority pursuant to the
				Tennessee Valley Authority Act of 1933 (16 U.S.C. 831 et seq.).
								(5)Postal properties
				owned by the United States Postal Service.
								(6)Properties used in
				connection with river, harbor, flood control, reclamation, or power
				projects.
								(7)Properties that the Administrator has
				determined are suitable for assignment to the Secretary of the Interior for
				transfer to a State, a political subdivision or instrumentality of a State, or
				a municipality for use as a public park or recreation area under section 550(e)
				of this title. In making such determination, the Administrator may consider the
				appraised value of the property and the highest and best use.
								(8)Properties used, as of the date of the
				enactment of this subchapter, in connection with Federal programs for
				recreational and conservation purposes, including research for such
				programs.
								(e)GAO
				reportNot later than 24
				months after the date of the enactment of this subchapter, the Comptroller
				General of the United States shall submit to Congress and make publicly
				available a study of the effectiveness of the Federal Real Property Pilot
				Program.
							(f)TerminationThe
				Federal Real Property Disposal Pilot Program shall terminate on the date that
				is five years after the date of the enactment of the
				Excess Federal Building and Property Disposal
				Act of 2012.
							622.Selection of
				real propertiesThe head of
				each executive agency shall recommend properties to the Director for disposal
				under the Federal Real Property Pilot Program. The Director, in consultation
				with the Administrator, shall then select properties for disposal under the
				pilot program and notify the recommending executive agency accordingly.
						623.Expedited
				disposal requirements
							(a)Expedited
				disposal of real property definedFor purposes of this
				subchapter, an expedited disposal of real property is the sale
				of real property for cash that is conducted pursuant to the requirements of
				section 545(a) of this title.
							(b)Fair market
				value requirementReal
				property sold under the Federal Real Property Pilot Program may not be sold at
				less than the fair market value as determined by the Administrator, in
				consultation with the Director. Costs associated with disposal may not exceed
				the fair market value of the property unless the Director approves incurring
				such costs.
							(c)Monetary
				proceeds requirementReal
				property shall be sold under the Federal Real Property Pilot Program only if
				the property will generate monetary proceeds to the Federal Government, as
				provided in subsection (b). A disposal of real property under the Federal Real
				Property Pilot Program may not include any exchange, trade, transfer,
				acquisition of like-kind property, or other non-cash transaction as part of the
				disposal.
							(d)Rule of
				constructionNothing in this subchapter shall be construed as
				terminating or in any way limiting authorities that are otherwise available to
				agencies under other provisions of law to dispose of Federal real property,
				except as provided in subsection (e).
							(e)Exemption from
				certain requirementsAny expedited disposal of a real property
				conducted under this subchapter shall not be subject to—
								(1)subchapter IV of
				this chapter;
								(2)sections 550 and
				553 of this title;
								(3)section 501 of the
				McKinney-Vento Homeless Assistance Act (42 U.S.C. 11411);
								(4)any other
				provision of law authorizing the no-cost conveyance of real property owned by
				the Federal Government; or
								(5)any congressional
				notification requirement other than that in section 545 of this title.
								624.Special rules
				for deposit and use of proceeds from expedited disposalsThe proceeds from an expedited disposal of
				real property under this subchapter shall be deposited into the General Fund of
				the Treasury. Two percent of such proceeds is authorized to be appropriated
				until expended to fund the grant program under section 625.
						625.Homeless
				assistance grants
							(a)Grant
				authorityTo the extent
				amounts are made available pursuant to section 624 for use under this section,
				the Secretary of Housing and Urban Development shall make grants to eligible
				private nonprofit organizations under subsection (b) to purchase property
				suitable for use to assist the homeless as provided in subsection (c).
							(b)Eligible
				granteesTo be eligible to receive a grant under subsection (a),
				a private nonprofit organization shall be a representative of the homeless, as
				such term is defined in section 501(i)(4) of the McKinney-Vento Homeless
				Assistance Act (42
				U.S.C. 11411(i)(4)).
							(c)Use of
				properties for housing or shelter for the homeless
								(1)Eligible
				usesA nonprofit organization
				that receives a grant under subsection (a) shall use the amounts received under
				such grant only to acquire or rehabilitate real property for use to provide
				permanent housing (as such term is defined in section 401 of the McKinney-Vento
				Homeless Assistance Act (42 U.S.C. 11360)), transitional
				housing (as such term is defined in such section 401), or temporary shelter,
				for persons who are homeless.
								(2)Term of
				useThe Secretary of Housing
				and Urban Development may not make a grant under subsection (a) to a private
				nonprofit organization unless the organization provides the Secretary with such
				assurances as the Secretary determines necessary to ensure that any property
				acquired or rehabilitated using the amounts received under such grant is used
				only as provided in paragraph (1) of this subsection for a period of not fewer
				than 15 years.
								(d)PreferenceIn awarding grants under subsection (a),
				the Secretary of Housing and Urban Development shall give preference for such
				grants to private nonprofit organizations that operate within areas in which
				Federal real property is being sold under the Federal Real Property Disposal
				Pilot Program under this subchapter.
							(e)Nonprofit
				organizationFor purposes of this section, the following
				definitions shall apply:
								(1)HomelessThe term homeless has the
				meaning given such term in section 103 of the McKinney-Vento Homeless
				Assistance Act (42
				U.S.C. 11302(a)), except that subsection (c) of such section
				shall not apply for purposes of this section.
								(2)Private
				nonprofit organizationThe term private nonprofit
				organization has the meaning given such term in section 401 of the
				McKinney-Vento Homeless Assistance Act (42 U.S.C. 11360).
								(f)RegulationsThe
				Secretary of Housing and Urban Development may issue any regulations necessary
				to carry out this
				section.
							.
			(b)Clerical
			 amendmentThe table of
			 sections at the beginning of chapter 5 of subtitle I of title 40, United States
			 Code, is amended by inserting after the item relating to section 611 the
			 following:
				
					
						Subchapter VII—Expedited disposal of
				real property
						621. Federal real property disposal pilot
				program.
						622. Selection of real
				properties.
						623. Expedited disposal
				requirements.
						624. Special rules for deposit and use of
				proceeds from expedited disposals.
						625. Homeless assistance
				grants.
					
					.
			3.Duties of the
			 General Services Administration and executive agencies
			(a)In
			 generalSection 524 of title 40, United
			 States Code, is amended to read as follows:
				
					524.Duties of the
				General Services Administration and executive agencies
						(a)Duties of the
				General Services Administration
							(1)GuidanceNot
				later than 6 months after the date of the enactment of this section, and when
				necessary thereafter, the Administrator of General Services shall issue
				guidance for the development and implementation of executive agency real
				property plans. Such guidance shall include recommendations on—
								(A)how to identify
				excess properties;
								(B)how to evaluate
				the costs and benefits associated with disposing of real property;
								(C)how to prioritize
				disposal decisions based on agency missions and anticipated future need for
				holdings; and
								(D)how best to
				dispose of those properties identified as excess to meet the needs of the
				agency.
								(2)AssistanceThe
				Administrator shall assist executive agencies in the identification and
				disposal of excess real property.
							(b)Duties of
				executive agencies
							(1)In
				generalEach executive agency shall—
								(A)maintain adequate
				inventory controls and accountability systems for property under its
				control;
								(B)continuously
				survey property under its control to identify excess property;
								(C)promptly report
				excess property to the Administrator;
								(D)perform the care
				and handling of excess property; and
								(E)transfer or
				dispose of excess property as promptly as possible in accordance with authority
				delegated and regulations prescribed by the Administrator.
								(2)Specific
				requirements with respect to real propertyWith respect to real
				property, each executive agency shall—
								(A)develop and
				implement a real property plan in order to identify properties to declare as
				excess using the guidance issued under subsection (a)(1);
								(B)identify and
				categorize all real property owned, leased, or otherwise managed by the
				agency;
								(C)establish adequate
				goals and incentives to reduce excess real property in such agency’s inventory;
				and
								(D)when appropriate,
				use the authorities in
				section
				572(a)(2)(B) of this title in order to identify and prepare
				real property to be reported as excess.
								(3)Additional
				requirementsEach executive agency, as far as practicable,
				shall—
								(A)reassign property
				to another activity within the agency when the property is no longer required
				for the purposes of the appropriation used to make the purchase;
								(B)transfer excess
				property under its control to other Federal agencies and to organizations
				specified in section
				321(c)(2) of this title; and
								(C)obtain excess
				properties from other Federal agencies to meet mission needs before acquiring
				non-Federal
				property.
								.
			(b)Clerical
			 amendmentThe item relating to section 524 in the table of
			 sections at the beginning of chapter 5 of such title is amended to read as
			 follows:
				
					
						524. Duties of the General Services
				Administration and executive
				agencies.
					
					.
			(c)GSA
			 report
				(1)In
			 generalNot later than three
			 years after the date of the enactment of this Act, the Administrator of General
			 Services shall submit a report to the Committee on Oversight and Government
			 Reform of the House of Representatives and the Committee on Homeland Security
			 and Governmental Affairs of the Senate on the implementation of section 524, as
			 amended by subsection (a), and each of the following:
					(A)The efforts of
			 each executive agency to reduce such agency’s real property assets, based on
			 data submitted from such agency.
					(B)For each excess and surplus real property
			 facility/installation disposed of, an indication of—
						(i)the
			 date and method of disposal;
						(ii)the
			 proceeds obtained from the disposition of such property;
						(iii)the amount of
			 time required to fully dispose of excess and surplus real property under the
			 custody and control of all executive agencies; and
						(iv)the
			 cost to dispose of surplus and excess real property under the custody and
			 control of all executive agencies.
						(2)DefinitionsThe terms excess property,
			 executive agency, and surplus property have the
			 meanings given those terms in
			 section
			 102 of title 40, United States Code.
				4.Enhanced
			 authorities with regard to preparing properties to be reported as
			 excessSection 572(a)(2) of
			 title 40, United States Code, is amended—
			(1)by redesignating
			 subparagraphs (B) and (C) as subparagraphs (C) and (D), respectively;
			 and
			(2)by inserting after
			 subparagraph (A) the following new subparagraph:
				
					(B)Additional
				authority(i)From the fund described
				in paragraph (1), subject to clause (iv) of this subparagraph, the
				Administrator may obligate an amount to pay the direct and indirect costs
				related to identifying and preparing properties to be reported excess by
				another agency.
						(ii)The General Services
				Administration shall be reimbursed from the proceeds of the sale of such
				properties for such costs.
						(iii)Net proceeds shall be dispersed
				pursuant to section 571 of this title.
						(iv)The authority under clause (i) to
				obligate funds to prepare properties to be reported excess does not include the
				authority to convey such properties by use, sale, lease, exchange, or
				otherwise, including through leaseback arrangements or service
				agreements.
						(v)Nothing in this subparagraph is
				intended to affect subparagraph
				(D).
						.
			5.Enhanced
			 authorities with regard to reverted real property
			(a)Authority to pay
			 expenses related to reverted real propertySection 572(a)(2)(A)
			 of title 40, United States Code, is amended by adding at the end the
			 following:
				
					(iv)The direct and
				indirect costs associated with the reversion, custody, and disposal of reverted
				real
				property.
					.
			(b)Requirements
			 related to sales of reverted property under section
			 550Section 550(b)(1) of title 40,
			 United States Code, is amended—
				(1)by inserting
			 (A) after (1)
			 In
			 general.—; and
				(2)by adding at the
			 end the following: “If the official, in consultation with the Administrator,
			 recommends reversion of the property, the Administrator shall take control of
			 such property, and, subject to subparagraph (B), sell it at or above appraised
			 fair market value for cash and not by lease, exchange, leaseback arrangements,
			 or service agreements.
					
						(B)Prior to sale, the Administrator shall
				make such property available to State and local governments and certain
				non-profit institutions or organizations pursuant to this section and sections
				553 and 554 of this
				title.
						.
				(c)Requirements
			 related to sales of reverted property under section
			 553Section 553(e) of title 40, United
			 States Code, is amended—
				(1)by inserting
			 (1) after This Section.—; and
				(2)by adding at the
			 end the following:
					
						If the Administrator
			 determines that reversion of the property is necessary to enforce compliance
			 with the terms of the conveyance, the Administrator shall take control of such
			 property and, subject to paragraph (2), sell it at or above appraised fair
			 market value for cash and not by lease, exchange, leaseback arrangements, or
			 service agreements.(2)Prior to sale, the Administrator
				shall make such property available to State and local governments and certain
				non-profit institutions or organizations pursuant to this section and sections
				550 and 554 of this
				title.
						.
				6.Agency retention
			 of proceedsThe text of
			 section
			 571 of title 40, United States Code, is amended to read as
			 follows:
			
				(a)Proceeds from
				transfer or sale of real property
					(1)Deposit of net
				proceedsNet proceeds described in subsection (d) shall be
				deposited into the appropriate real property account of the agency that had
				custody and accountability for the real property at the time the real property
				is determined to be excess.
					(2)Expenditure of
				net proceedsThe net proceeds deposited pursuant to paragraph (1)
				may only be expended as authorized in annual appropriations Acts, for
				activities described in
				sections
				543 and
				545
				of this title, including paying costs incurred by the General Services
				Administration for any disposal-related activity authorized by this
				title.
					(3)Deficit
				reductionAny net proceeds described in subsection (d) from the
				sale, lease, or other disposition of surplus real property that are not
				expended under paragraph (2) shall be used for deficit reduction.
					(b)Effect on other
				sectionsNothing in this section is intended to affect section
				572(b), 573, or 574 of this title.
				(c)Disposal agency
				for reverted propertyFor the purposes of this section, for any
				real property that reverts to the United States under
				sections
				550 and
				553
				of this title, the General Services Administration, as the disposal agency,
				shall be treated as the agency with custody and accountability for the real
				property at the time the real property is determined to be excess.
				(d)Net
				proceedsThe net proceeds described in this subsection are
				proceeds under this chapter, less expenses of the transfer or disposition as
				provided in section
				572(a) of this title, from a—
					(1)transfer of excess
				real property to a Federal agency for agency use; or
					(2)sale, lease, or
				other disposition of surplus real property.
					(e)Proceeds from
				transfer or sale of personal property
					(1)In
				generalExcept as otherwise provided in this subchapter, proceeds
				described in paragraph (2) shall be deposited in the Treasury as miscellaneous
				receipts.
					(2)ProceedsThe
				proceeds described in this paragraph are proceeds under this chapter
				from—
						(A)a transfer of
				excess personal property to a Federal agency for agency use; or
						(B)a sale, lease, or
				other disposition of surplus personal property.
						(3)Payment of
				expenses of sale before depositSubject to regulations under this
				subtitle, the expenses of the sale of personal property may be paid from the
				proceeds of sale so that only the net proceeds are deposited in the Treasury.
				This paragraph applies whether proceeds are deposited as miscellaneous receipts
				or to the credit of an appropriation as authorized by
				law.
					.
		7.Federal real
			 property database
			(a)In
			 generalSubchapter II of
			 chapter
			 5 of title 40, United States Code, is amended by adding at the
			 end the following new section:
				
					530.Federal real
				property database
						(a)Database
				requiredNot later than one year after the date of the enactment
				of this section, the Administrator of General Services shall publish a single,
				comprehensive, and descriptive database of all Federal real property under the
				custody and control of all executive agencies, other than Federal real property
				excluded for reasons of national security, in accordance with subsection
				(b).
						(b)Required
				information for databaseThe Administrator shall collect from the
				head of each executive agency descriptive information, except for classified
				information, of the nature, use, and extent of the Federal real property of
				each such agency, including the following:
							(1)The geographic
				location of each Federal real property of each such agency, including the
				address and description for each such property.
							(2)The total size of
				each Federal real property of each such agency, including square footage and
				acreage of each such property.
							(3)The relevance of
				each Federal real property to the agency’s mission.
							(4)The level of use
				of each Federal real property for each such agency, including whether such
				property is excess, surplus, underutilized, or unutilized.
							(5)The number of days
				each Federal real property is designated as excess, surplus, underutilized, or
				unutilized.
							(6)The annual
				operating costs of each Federal real property.
							(7)The replacement
				value of each Federal real property.
							(c)Access to
				database
							(1)Federal
				agenciesThe Administrator shall, in consultation with the
				Director of the Office of Management and Budget, make the database established
				and maintained under this section available to other Federal agencies.
							(2)Public
				accessTo the extent consistent with national security, the
				database shall be accessible by the public at no cost through the website of
				the General Services Administration.
							(d)Transparency of
				databaseTo the extent practicable, the Administrator shall
				ensure that the database—
							(1)uses an open, machine-readable format;
							(2)permits users to
				search and sort Federal real property data; and
							(3)includes a means
				to download a large amount of Federal real property data and a selection of
				such data retrieved using a search.
							(e)ApplicabilityNothing
				in this section may be construed to require an agency to make available to the
				public information that is exempt from disclosure pursuant to
				section
				552(b) of title
				5.
						.
			(b)Clerical
			 amendmentThe table of sections at the beginning of
			 chapter
			 5 of title 40, United States Code, is amended by inserting
			 after the item relating to
			 section
			 529 the following new item:
				
					
						530. Federal real property
				database.
					
					.
			8.Sustainable
			 disposal of property
			(a)In
			 generalSubchapter III of
			 chapter
			 5 of title 40, United States Code, is amended by adding at the
			 end the following new section:
				
					560.Sustainable
				disposal of propertyThe head
				of each Federal agency shall divert at least 50 percent of construction and
				demolition materials and debris by the end of fiscal year
				2015.
					.
			(b)Clerical
			 amendmentThe table of sections at the beginning of
			 chapter
			 5 of title 40, United States Code, is amended by inserting
			 after the item relating to
			 section
			 559 the following new item:
				
					
						560. Sustainable disposal of
				property.
					
					.
			9.Streamlining the
			 Mckinney-Vento Homeless Assistance ActSection 501 of the McKinney-Vento Homeless
			 Assistance Act (42
			 U.S.C. 11411) is amended—
			(1)in subsection (a),
			 by adding at the end the following new sentence: Agencies shall not be
			 required to submit information to the Secretary regarding properties located in
			 an area for which the general public is denied access in the interest of
			 national security.;
			(2)in subsection (c)(1)(A), by striking
			 in the Federal Register and inserting the following: on
			 the website of the Department of Housing and Urban Development or the General
			 Services Administration; and
			(3)in subsection (d)(3), by adding at the end
			 the following new sentence: If no such review of the determination is
			 requested within the 20-day period, such property will not be included in
			 subsequent publications unless the landholding agency reclassifies the property
			 as available and the Secretary subsequently determines the property is
			 suitable..
			
	
		
			Passed the House of
			 Representatives March 20, 2012.
			Karen L. Haas,
			Clerk.
		
	
